Title: From John Adams to John Jay, 30 August 1798
From: Adams, John
To: Jay, John



Sir
Quincy Aug 30th 1798

I had last night the pleasure to receive the letter your Excellency did me the honor to write me on the 21st of this month inclosing the resolutions of the Senate & assembly of New York & their unanimous address. I can scarcely imagine any event that could do me more honor or give me greater satisfaction. The unanimity of New–York, of vast importance in the union, is an happy omen of success and prosperity to this country. I pray you, Sir, to accept of my sincere thanks, for the affectionate & obliging manner, in which you have communicated to me, this important proceeding of your legislature.
With great respect, esteem & affection / I am always your Excellencys most / obedient and most humble Servant

John Adams